Case 2:19-cv-20543-KM-ESK Document 68 Filed 01/07/21 Page 1 of 64 PageID: 4896



Laurence M. Rosen, Esq.
THE ROSEN LAW FIRM, P.A.
One Gateway Center, Suite 2600
Newark, NJ 07102
Telephone: (973) 313-1887
Facsimile: (973) 833-0399
lrosen@rosenlegal.com

Steve W. Berman
Shayne C. Stevenson
HAGENS BERMAN SOBOL SHAPIRO LLP
1301 Second Ave., Suite 2000
Telephone: (206) 268-9340
Facsimile: (206) 623-0594
steve@hbbslaw.com
shaynes@hbsslaw.com

Lead Counsel for Plaintiff Class
(additional counsel on signature page)

                        UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY

EDUARDO ORTIZ, individually and   Case No.: 2:19-cv-20543-KM-ESK
on behalf of all others similarly
situated,                         MEMORANDUM OF LAW IN
                                  OPPOSITION TO DEFENDANTS’
                     Plaintiff,   MOTION TO DISMISS THE SECOND
                                  AMENDED COMPLAINT
     v.

CANOPY GROWTH CORPORATION, BRUCE
LINTON, MARK ZEKULIN, MIKE LEE,
TIM SAUNDERS, DAVID KLEIN, and
RADE KOVACEVIC,

                         Defendants.




010876-11/1416593 V1
Case 2:19-cv-20543-KM-ESK Document 68 Filed 01/07/21 Page 2 of 64 PageID: 4897



                                TABLE OF CONTENTS
                                                                        Page

       INTRODUCTION...............................................1

       STATEMENT OF FACTS ALLEGED.................................4

       A.      Canada legalized recreational marijuana in
               October of 2018, but limited private retail
               stores................................................4

       B.      Notwithstanding limited demand and consumer
               access, Canopy dramatically increased its
               cannabis inventory and production
               facilities............................................6

       C.      Former Canopy employees detail what
               defendants misrepresented and concealed——
               that Canopy’s gigantic and defective grow
               facilities produced millions of dollars of
               low-grade cannabis suitable only for extract
               products, despite a lack of demand for those
               products..............................................8

       D.      Canopy misrepresented that market demand
               necessitated its massive buildup of cannabis
               product inventory and grow facilities,
               including its stockpile of oils and gelcaps..........12

       E.      Canopy belatedly revealed the partial truth
               about its overproduction of cannabis and
               unwarranted expansion of poorly designed
               grow facilities......................................16

       ARGUMENT..................................................19

       A.      Plaintiffs satisfy the pleading standards
               for federal securities fraud claims..................19

       B.      Plaintiffs identify several actionable,
               materially false and misleading statements
               and omissions........................................21

               1.      Defendants’ statements on cannabis inventory and
                       production capacity were false and misleading...21

                       a.   Defendants repeated several affirmative
                            false and misleading statements............22



                                      - i -
010876-11/1416593 V1
Case 2:19-cv-20543-KM-ESK Document 68 Filed 01/07/21 Page 3 of 64 PageID: 4898



                       b.   Defendants’ risk disclosures never put
                            investors on notice of the omitted truth of
                            Canopy’s inflated supply of cannabis and
                            cannabis capacity..........................24

                       c.   Defendants never disclosed that Canopy
                            massively overproduced oils and gelcaps
                            because Aldergrove and Delta couldn’t
                            produce high-quality cannabis..............25

                       d.   Canopy’s belated partial disclosures
                            reinforce the falsity of its prior
                            statements and omissions...................29

               2.      Defendants’ materially false and misleading
                       statements and omissions find no shelter in any
                       harbor..........................................32

                       a.   Defendants’ false and misleading statements
                            were not mere “immaterial puffery.”........32

                       b.   The PSLRA’s safe harbor does not apply to
                            defendants’ statements because they
                            addressed the then-present state of affairs
                            without meaningful cautionary statements or
                            were otherwise made with knowledge of their
                            falsity....................................33

               3.      Defendants’ unreasonable revenue and inventory
                       accounting practices are not protected as mere
                       exercises of discretion or statements of opinion.
                       ................................................37

               4.      Statements by former Canopy employees support
                       plaintiffs’ allegations of materially misleading
                       statements and omissions........................43

       C.      Plaintiffs’ allegations, supported by
               statements from former employees, give rise
               to a strong inference of scienter....................47

               1.      Plaintiffs sufficiently allege a strong inference
                       of defendants’ conscious misbehavior or
                       recklessness....................................49

               2.      Competing inferences excusing defendants’ conduct
                       are less compelling——and certainly not more




                                     - ii -
010876-11/1416593 V1
Case 2:19-cv-20543-KM-ESK Document 68 Filed 01/07/21 Page 4 of 64 PageID: 4899



                       compelling——than the strong inference of
                       scienter........................................53

       D.      Plaintiffs sufficiently plead claims under
               Section 20(a)........................................54

       CONCLUSION................................................55




                                     - iii -
010876-11/1416593 V1
Case 2:19-cv-20543-KM-ESK Document 68 Filed 01/07/21 Page 5 of 64 PageID: 4900



                           TABLE OF AUTHORITIES

                                                                    Page(s)

                                    CASES

In re Advance Auto Parts, Inc., Sec. Litig.,
   2020 WL 599543 (D. Del. Feb. 7, 2020) ...................32, 46

In re Aetna, Inc. Sec. Litig.,
   617 F.3d 272 (3d Cir. 2010) .............................33, 36

Basic v. Levinson,
   485 U.S. 224 (1988) .........................................21

Bell Atl. Corp. v. Twombly,
   550 U.S. 544 (2007) .........................................20

Belmont v. MB Inv. Partners, Inc.,
   708 F.3d 470 (3d Cir. 2013) .................................55

In re Burlington Coat Factory Sec. Litig.,
   114 F.3d 1410 (3d Cir. 1997) ................................49

Cal. Pub. Emples’. Ret. Sys. v. Chubb Corp.,
   394 F.3d 126 (3d Cir. 2004) .....................29, 41, 42, 43

In re Cambrex Corp. Sec. Litig.,
   2005 WL 2840336 (D.N.J. Oct. 27, 2005) ..................34, 36

In re Campbell Soup Co. Secs. Litig.,
   2020 WL 7022655 (D.N.J. Nov. 30, 2020) ......................55

In re Celgene Corp. Sec. Litig.,
   2019 WL 6909463 (D.N.J. Dec. 19, 2019) ......................50

City of Edinburgh Council v. Pfizer, Inc.,
   754 F.3d 159 (3d Cir. 2014) .............................39, 41

Curran v. Freshpet, Inc.,
   2018 WL 394878 (D.N.J. Jan. 12, 2018) .......................54

De Vito v. Liquid Holdings Grp., Inc.,
   2018 WL 6891832 (D.N.J. Dec. 31, 2018) ......................33

In re Dr. Reddy’s Lab. Ltd. Sec. Litig.,
   2019 WL 1299673 (D.N.J. Mar. 21, 2019) ......................55




                                   - iv -
010876-11/1416593 V1
Case 2:19-cv-20543-KM-ESK Document 68 Filed 01/07/21 Page 6 of 64 PageID: 4901



EP Medsystems, Inc. v. EchoCath, Inc.,
   235 F.3d 865 872 (3d Cir. 2000) .............................32

Fan v. StoneMor Partners LP,
   927 F.3d 710 (3d Cir. 2019) .................................48

In re Galena Biopharma, Inc. Sec. Litig.,
   2019 WL 5957859 (D.N.J. Nov. 12, 2019) ......................51

In re Galena Biopharma, Inc. Sec. Litig.,
   336 F. Supp. 3d 378 (D.N.J. Aug. 21, 2018) ..................21

GSC Partners CDO Fund v. Washington,
   368 F.3d 228 (3d. Cir. 2004) ................................34

In re Hertz Global Holdings, Inc. Sec. Litig.,
   2017 WL 1536223 (D.N.J. Apr. 27, 2017) ..................37, 40

In re Innocoll Holdings Pub. Ltd. Co. Sec. Litig.,
   2020 WL 1479128 (E.D. Pa. Mar. 25, 2020) ....................28

Institutional Invs. Grp. v. Avaya, Inc.,
   564 F.3d 242 (3d Cir. 2009) .............................passim

In re Intelligroup Sec. Litig.,
   527 F. Supp. 2d 262 (D.N.J. 2007) ...........................46

In Re Newell Brands, Inc. Secs. Litig.,
   2019 WL 6715055 (D.N.J. Dec. 10, 2019) ......................24

Nguyen v. New Link Genetics Corp.,
   297 F. Supp. 3d 472 (S.D.N.Y. 2018) .........................51

Omnicare, Inc. v. Laborers Dist. Council Const.
   Indus.,
   575 U.S. 174 (2015) .........................................39

Plumbers & Pipefitters Nat’l Pension Fund v. Orthofix
   Int’l N.V.,
   89 F. Supp. 3d 602 (S.D.N.Y. 2015) ..........................51

Rahman v. Kid Brands, Inc.,
   736 F.3d 237 (3d Cir. 2013) .............................51, 52

Roofer’s Pension Fund v. Papa,
   2018 WL 3601229 (D.N.J. July 27, 2018) ......................42

Setzer v. Omega Healthcare Investors, Inc.,
   2020 WL 4431902 (2d Cir. Aug. 3, 2020) ......................53


                                    - v -
010876-11/1416593 V1
Case 2:19-cv-20543-KM-ESK Document 68 Filed 01/07/21 Page 7 of 64 PageID: 4902



Shapiro v. UJB Fin. Corp.,
   964 F.2d 272 (3d Cir. 1992) .............................21, 26

Stoneridge Inv. Partners, LLC v. Scientific-Atlanta,
   Inc.,
   552 U.S. 148 (2008) .........................................19

In re Synchronoss Secs. Litig.,
   705 F. Supp. 2d 367 (D.N.J. 2010) ...........................22

Tellabs, Inc. v. Makor Issues & Rights, Ltd.,
   551 U.S. 308 (2007) .....................................passim

In re Toronto-Dominion Bank Secs. Litig.,
   2018 WL 6381882 (D.N.J. Dec. 6, 2018) .......................48

Va. Bankshares, Inc. v. Sandberg,
   501 U.S. 1083 (1991) ........................................33

Zhengyu He v. China Zenix Auto Int’l Ltd.,
   2020 WL 3169506 (D.N.J. June 12, 2020) ..................passim

                                   STATUTES

15 U.S.C. § 78u-4(b)(1)........................................20

15 U.S.C. § 78u-5(i)(1)....................................34, 36

15 U.S.C. § 78u-5(c)(1)(A)(i)..............................33, 36

                              OTHER AUTHORITIES

Fed. R. Civ. P. 15(a)(2).......................................55

Fed. R. Civ. P 9(b)............................................20




                                   - vi -
010876-11/1416593 V1
Case 2:19-cv-20543-KM-ESK Document 68 Filed 01/07/21 Page 8 of 64 PageID: 4903



                                  INTRODUCTION

       Plaintiffs’ Second Amended Complaint (“SAC”) 1 adequately

pleads that defendants committed securities fraud through a

series of materially false and misleading statements and

omissions about Canopy’s inflated cannabis inventory and

production capacity buildup, and about revenue and inventory.

The SAC further adequately pleads defendants’ scienter.

       Defendants’ arguments to the contrary are meritless, 2 and

ignore the pleaded allegations. The SAC sufficiently alleges

that defendants did not timely “review and disclose” 3 oversupply

and overproduction problems, and that their misrepresentations

and omissions are not “forward-looking,” 4 “immaterial puffery,” 5

or “nonactionable” opinions, and are thus unprotected by any

safe harbor. 6 The SAC’s scienter allegations, moreover, are

supported by six former Canopy employees, and do not “fall far



   1Dkt. 65, at ¶ 2. Unless noted, all “¶” cites are to the SAC.
The SAC was filed on behalf of a class of persons who purchased
or acquired shares of Canopy Growth Inc. (NYSE: CGC) from June
27, 2018 to May 28, 2020 (“Class Period”).
   2Memorandum of Law in Support of Defendants’ Motion to
Dismiss the Second Amended Complaint (“MTD”), Dkt. 67-1, at 41.
Defendants’ musings about an imaginary “third” amended complaint
are irrelevant. MTD at 1 n.1, 14-15. Magistrate Judge Kiel
directed plaintiffs to file this Second Amended Complaint.
   3   MTD at 13.
   4   MTD at 27.
   5   MTD at 26.
   6   MTD at 29.


                                    - 1 -
010876-11/1416593 V1
Case 2:19-cv-20543-KM-ESK Document 68 Filed 01/07/21 Page 9 of 64 PageID: 4904



short” of establishing a strong inference of scienter. 7 The SAC

adequately alleges defendants’ violations of Section 10(b), Rule

10b-5, and Section 20(a) of the Exchange Act, and the motion to

dismiss should be denied.

        Throughout the Class Period, defendants misled investors

that Canopy’s unrivaled buildup of quality cannabis inventory

and capacious retrofitted production facilities were necessary

to meet massive demand for recreational cannabis. Even though

defendants knew they had overproduced cannabis far in excess of

demand——including volumes of low-quality extract oils and

gelcaps 8——and could not successfully grow “bud” 9-quality cannabis

in new grow facilities, they repeatedly told investors that the

“dramatic” 10 increase in supply and facilities was necessary and

prudent.

        Defendants knew, quarter after quarter, that their

inventory buildup was not “scaled” 11 and “required” 12 to meet

market demand, and that Canopy’s millions of dollars’ worth of

low-grade cannabis plants could only be used for extracts, or



   7    MTD at 49.
   8“Extracts” refers to cannabis oils and gelcaps. The terms
are used interchangeably.
   9    “Bud” refers to the highest grade of cannabis.
   10   ¶¶ 18, 301.
   11   See, e.g., ¶¶ 111, 113, 147, 160.
   12   See, e.g., ¶¶ 115, 170, 217.


                                    - 2 -
010876-11/1416593 V1
Case 2:19-cv-20543-KM-ESK Document 68 Filed 01/07/21 Page 10 of 64 PageID: 4905



 thrown away. Defendants’ misrepresentations concealed the true

 facts of Canopy’s imprudent and costly production of low-quality

 cannabis and its massive increase in grow facilities unsuitable

 for growing high-quality cannabis. And concealed that Canopy’s

 failure to grow high-quality cannabis, rather than market

 demand, was the reason for Canopy’s massive build-up of cannabis

 extracts it could never hope to sell.

        Numerous former Canopy employees support the fraud

 allegations, confirming a massive oversupply of both dry

 cannabis and of cannabis extracts produced to salvage enormous

 harvests of otherwise unsellable low-quality cannabis produced

 in poor grow facilities. These employees further confirm that

 defendant Linton and other Canopy executives visited the

 inadequate grow facilities during the Class Period, were aware

 of fundamental problems at the sites, and internally discussed

 the known oversupply and inability to sell product, in

 particular extracts, long before these facts were disclosed.

        Not until August 2019 did defendants first partially reveal

 the truth about Canopy’s oversupply of cannabis products,

 specifically oils and gelcaps. Canopy took an $8 million charge

 against revenue——with an attendant 14% drop in share price——but

 assured investors it was merely precautionary. Three months

 later defendants’ deceit was further revealed. In November 2019,

 Canopy took a charge of over $32 million in returns and price



                                    - 3 -
 010876-11/1416593 V1
Case 2:19-cv-20543-KM-ESK Document 68 Filed 01/07/21 Page 11 of 64 PageID: 4906



 concessions on extracts and wrote off $16 million of its own

 inventory of extracts, causing its share price to drop more than

 14%. Three months after that, in March 2020, Canopy revealed it

 anticipated a large pre-tax charge in the near term and would

 close two massive grow facilities, causing shares to trade down

 more than 5%.

           On May 29, 2020, after nearly two years of deception,

 defendant Klein finally acknowledged in an earnings call that

 the “dramatic” increase in supply and facilities, though “a

 great talking point,” did “come with great consequences.” 13

 Canopy disclosed to investors an enormous $743 million

 impairment and restructuring charge, including more than $130

 million in cannabis inventory slated for destruction. On this

 news, Canopy’s share price plummeted more than 20%.

           For the reasons argued below, plaintiffs respectfully

 request that the Court deny defendants’ motion in toto.

                            STATEMENT OF FACTS ALLEGED

 A.        Canada legalized recreational marijuana in October of 2018,
           but limited private retail stores.

           Nearly twenty years ago, Canada became just the second

 country to allow consumer access to “medicinal” cannabis, first

 through government sales, and then in 2014 through private

 commercial sale. In June 2018, the Canadian government passed a


      13   ¶ 301.


                                    - 4 -
 010876-11/1416593 V1
Case 2:19-cv-20543-KM-ESK Document 68 Filed 01/07/21 Page 12 of 64 PageID: 4907



 law legalizing the sale of “recreational cannabis” throughout

 the country, 14 with legal sales of cannabis products, namely dry

 flower, oils, and gelcaps, to begin on October 17, 2018. 15

         The details of regulating and distributing cannabis were

 largely left to the individual Canadian provinces. 16 Ontario,

 home to 37% of Canada’s population, announced in mid-2018 that

 cannabis sales in the province would be handled by government-

 run retail stores selling privately-produced cannabis products. 17

         Canopy knew that Ontario’s decision would dampen

 recreational sales, having acknowledged in an August 20, 2018

 press release that “private retail is a more profitable business

 model.” 18 In addition, by June of 2018, Ontario was only

 committed to open 40 provincial outlets——roughly one store for

 every 358,000 persons, as compared to one for every 10,000 in

 the State of Colorado——and had supply agreements with more than

 two-dozen of Canopy’s competitors. 19 That summer Ontario also

 announced that no private retail stores would open in the

 province before April 2019. 20


    14   ¶ 45.
    15   Id.
    16   ¶ 46.
    17   ¶ 48.
    18   ¶ 49.
    19   ¶ 50.
    20   ¶ 52.


                                    - 5 -
 010876-11/1416593 V1
Case 2:19-cv-20543-KM-ESK Document 68 Filed 01/07/21 Page 13 of 64 PageID: 4908



           Canopy was only able to open a single store in Ontario on

 April 1, 2019. 21 Canopy later disclosed that in June 2019 (more

 than eight months following legalization) Canopy had opened a

 mere 23 stores in all of Canada——only five of which were opened

 in the eight months following legalization. 22

 B.        Notwithstanding limited demand and consumer access, Canopy
           dramatically increased its cannabis inventory and
           production facilities.

           Despite these organic limits to consumer demand and access

 to its products, Canopy went all-in to increase cannabis

 inventory. On February 16, 2018, defendants announced the

 licensing of a massive production facility in Aldergrove,

 British Columbia, which offered 840,000 square feet of growing

 space (the “Aldergrove facility”). 23 Defendants touted that the

 facility had been “renovated with lighting, shade systems,

 security, and automated systems to meet the rigorous standards

 of both the ACMPR [i.e., Canada’s governing standards] and

 Canopy Growth” and “positions us...as Canada’s, and indeed the

 world’s largest, most reliable and most diversified producer and

 seller of high quality regulated cannabis.” 24




      21   ¶ 56.
      22   ¶ 57.
      23   ¶ 59.
      24   ¶ 60 (emphasis added).


                                    - 6 -
 010876-11/1416593 V1
Case 2:19-cv-20543-KM-ESK Document 68 Filed 01/07/21 Page 14 of 64 PageID: 4909



         Likewise, on April 13, 2018, defendants described the

 900,000 square feet of growing space at its facility in Delta,

 British Columbia (the “Delta facility”) as “high-end, automated

 greenhouse production space.” 25 Investors thus understood Canopy

 was retrofitting and developing grow facilities to expand its

 ability to produce high-quality cannabis. Indeed, Canopy touted

 its production facility footprint in its quarterly report filed

 August 14, 2018, which stated that it held more than “2.4

 million square feet of licensed indoor and greenhouse production

 capacity as of June 30, 2018,” some four months prior to

 legalization. 26 This was just the beginning, as Canopy’s total

 production footprint had spiked to 5.4 million square feet by

 November of 2019. 27

         Canopy’s explosion in production space developed pari

 passu, with a five-fold increase in its cannabis inventory

 during the Class Period, 28 from $118,204,000 in June 2018 (four

 months prior to legal sales) 29 to $622,575,000 by December 31,

 2019. 30 Canopy grew its inventory without pause until it



    25   Id. (emphasis added).
    26   ¶ 62 (Form 10-Q).
    27¶ Id. (citing Canopy’s Q2 2020 quarterly filing dated Nov.
 14, 2019).
    28   ¶ 63.
    29   Id.
    30   Id.


                                    - 7 -
 010876-11/1416593 V1
Case 2:19-cv-20543-KM-ESK Document 68 Filed 01/07/21 Page 15 of 64 PageID: 4910



 announced a massive write-off in March 2020. According to one

 analyst, if Canopy ceased further production altogether as of

 February 2020, it would take two-and-a-half years to sell off

 its remaining inventory because of overproduction. 31

 C.        Former Canopy employees detail what defendants
           misrepresented and concealed——that Canopy’s gigantic and
           defective grow facilities produced millions of dollars of
           low-grade cannabis suitable only for extract products,
           despite a lack of demand for those products.

           Touting itself as the “world’s largest, most reliable and

 most diversified producer and seller of high quality regulated

 cannabis,” 32 Canopy in fact produced a costly oversupply of

 cannabis, including an abundance of low-quality cannabis.

           Former Employee 1 (“FE1”), Canopy’s Lead Director of

 Genetic Research, saw the oversupply of low-quality cannabis

 first-hand. 33 In early 2019, he observed a massive vault (one of

 many) packed with stacks of dried cannabis and thousands of

 gelcaps in bags, which he compared to a Walmart distribution

 center holding product for a few small stores. 34 He also

 observed, shortly after joining the company in December 2018,

 fundamental problems impairing Canopy’s grow facilities——e.g.,

 poor lighting and climate control——which he confirms was the


      31   ¶ 64.
      32   ¶ 60 (emphasis added).
      33   ¶ 65 (Lead Director from Dec. 2018 through Jan. 2020).
      ¶ 67. All FEs are referred to as “he” or “his” to protect
      34

 anonymity regardless of actual gender.


                                    - 8 -
 010876-11/1416593 V1
Case 2:19-cv-20543-KM-ESK Document 68 Filed 01/07/21 Page 16 of 64 PageID: 4911



 reason for excess production of low-grade cannabis. 35 Since

 cannabis products would expire one year from the date of

 production, FE1 states that Canopy had to throw away and write

 off millions of dollars in cannabis flower, oils and gelcaps. 36

         Defendants saw or had access to information and systems

 documenting Canopy’s overproduction of cannabis. 37 FE2, a former

 cost accountant and finance operations controller, explained

 that Canopy kept scrupulous records for tracking inventory and

 valuation, and had an ongoing real-time inventory, which

 separately tracked cannabis extract products. 38 Defendants were

 always aware of the surplus products they were warehousing. 39

         Former employees also described mismanagement of poorly

 constructed and retrofitted warehouses, particularly at Canopy’s

 massive Aldergrove and Delta facilities, where a tremendous

 oversupply of poor-quality cannabis was grown. Both FE3, a

 compliance officer, and FE4, a manager of finance operations,

 worked from 2018 until spring of 2020 with responsibilities in




    35   ¶ 103.
    36   ¶¶ 66–67.
    37   ¶ 70
    38Id. Canopy had ERP (Enterprise Resource Planning) software
 that it used to prepare a quarterly census of every plant the
 Company grew because it needed to report that headcount to
 Health Canada. Id.
    39   ¶¶ 69-70.


                                    - 9 -
 010876-11/1416593 V1
Case 2:19-cv-20543-KM-ESK Document 68 Filed 01/07/21 Page 17 of 64 PageID: 4912



 British Columbia. 40 According to FE3, rather than buy new

 greenhouses in Aldergrove and Delta, Canopy purchased and

 retrofitted old, existing greenhouses that had been used to grow

 peppers. 41 The old greenhouses did not have the necessary

 lighting, humidifiers, and watering capabilities needed to

 produce high-quality cannabis. 42 FE4 stated that, although the

 Aldergrove and Delta facilities were supposed to be Canopy’s

 major source of “bud” grade cannabis——and Canopy expected that

 the entire harvest would be “bud” grade——none of the cannabis

 grown in Aldergrove or Delta was “bud” grade. 43 The tons of

 otherwise unsellable poor-quality cannabis could only be

 salvaged for use in extracts. 44 In addition, FE1 visited many of

 Canopy’s grow sites and stated that the growing and greenhouse

 problems were present at all of Canopy’s facilities, which were

 generally of low quality. This, according to FE1, resulted in an

 oversupply of gelcaps by necessity. 45

         According to FE3 and FE4, defendants toured these

 facilities regularly and were aware of the excessive, poor-

 quality cannabis grown there. Defendant CEO Linton made multiple


    40   ¶¶ 71-72.
    41   ¶ 73.
    42   Id.
    43   ¶ 74.
    44   ¶¶ 73-76.
    45   ¶ 77.


                                   - 10 -
 010876-11/1416593 V1
Case 2:19-cv-20543-KM-ESK Document 68 Filed 01/07/21 Page 18 of 64 PageID: 4913



 visits to both B.C. facilities in 2018 and 2019, and observed

 and commented on the poor conditions and poor-quality of the

 cannabis plants. 46 FE1 confirms that defendant Kovacevic

 participated in weekly meetings where these facts were routinely

 discussed 47 and that other Canopy employees discussed these

 issues with Canopy’s leadership. 48

         Similarly, FE5, a brand manager for premium brands until

 late 2019 who worked closely with defendant Kovacevic, confirms

 that the oversupply of oil and gelcap products was a function of

 Canopy having produced volumes of poor-quality cannabis. 49 FE6, a

 Toronto-based senior brand manager until December 2019, echoed

 this and confirmed that this overproduction was not because of

 any anticipated consumer demand. 50

         In fact, Canopy had no basis for its claim of consumer

 demand for the amount of extracts it overproduced. Both FE5 and

 FE6 stated that Canopy pressured provinces and cannabis stores

 to purchase large amounts of these extract products in order to

 push its overproduced inventory. 51 Both also confirmed that by

 February 2019, defendant Kovacevic told Canopy’s Chief Marketing


    46   ¶¶ 85-87.
    47   ¶ 88.
    48   ¶¶ 95-98.
    49   ¶¶ 101-102.
    50   ¶ 105.
    51   Id.


                                   - 11 -
 010876-11/1416593 V1
Case 2:19-cv-20543-KM-ESK Document 68 Filed 01/07/21 Page 19 of 64 PageID: 4914



 Officer, Dave Bigioni, that Canopy had produced far more oils

 and gelcaps than it could sell. 52

 D.        Canopy misrepresented that market demand necessitated its
           massive buildup of cannabis product inventory and grow
           facilities, including its stockpile of oils and gelcaps.

           Canopy told investors throughout the Class Period that its

 rapid and exponential inventory and facility growth——including

 the explosion of oil and gelcaps supply——was dictated by

 management’s then-existing “expectation of market demands.” 53

           As alleged, defendants continued this core

 misrepresentation, along with several others, in SEC filings and

 releases throughout the period, including in Canopy’s:

                •    June 27, 2018 6-K filing and attendant press
           release: “Inventories are continuing to be scaled to
           meet management’s expectation of market demands....” 54
                •    June 28, 2018 40-F filing, omitting
           reference to inventory and production facilities in
           discussion of “Risk Factors,” and including in its
           “Consolidated Financial Statement” an inflated
           valuation of inventory. 55
                •    August 15, 2018 and November 14, 2018 6-Ks
           and accompanying press releases, reciting that
           “Inventories are continuing to be scaled to meet
           management’s expectation of market demands,” 56 as it
           recited in the respective MD&As, 57 while failing to


      52   ¶ 106.
      53   ¶ 109 (June 27, 2018——the start of the Class Period).
      54   E.g., ¶ 147.
      55   E.g., ¶¶ 149-151.
      56   E.g., ¶¶ 153 & 160, respectively.
      “MD&A” refers throughout to “Management’s Discussion and
      57

 Analysis of the Financial Condition and Results of Operations”


                                   - 12 -
 010876-11/1416593 V1
Case 2:19-cv-20543-KM-ESK Document 68 Filed 01/07/21 Page 20 of 64 PageID: 4915



         include inventory or facility capacity in discussion
         of “Risks and Uncertainties,” and overvaluing
         inventory in the included respective quarterly
         financial statements. 58
              •     November 14, 2018 earnings call, repeating
         the “scaled to meeting management’s expectation of
         market demands” misrepresentation and stating that
         “significant demand will develop for cannabis oils and
         in particular soft gels,” and “[a]s such, the company
         continues to increase inventories...and increased the
         quantity of cannabis oil and soft gelcaps that we have
         on hand.” 59
              •    February 15, 2019 MD&A, including inflated
         inventory valuation and revenue (as did its quarterly
         financial statement) claiming, with respect to
         inventory, “[m]anagement believes [it] is [all]
         required to meet expected market demands...,” and
         omitting in its “Risks and Uncertainties” any mention
         of inventory or expansion of grow facilities. 60
              •    February 15, 2019 earnings call, during
         which defendant Linton downplayed the risk associated
         with expanding facility capacity, stating “this is not
         a stockpiling exercise at all, and we’re constantly
         looking at [sic] as the provinces are turning up more
         stores, we need to fill that warehouse.” 61
              •    June 26, 2019 annual 40-F filing, including
         inflated revenue and inventory figures failing to
         account for inventory likely to be impaired and
         overvalued, and omitting mention of inventory or grow
         facilities in “Risks and Uncertainties” discussion. 62
              •    August 14, 2019 quarterly financial
         statement, misrepresenting revenue (in light of likely
         reversal) and inventory (in light of likely
         impairment), and quarterly MD&A omitting any reference

 for the reporting period, and is generally filed with Canopy’s
 quarterly Form 6-K.
    58   E.g., ¶¶ 154-158 & 161, 166, 168, respectively.
    59   E.g., ¶¶ 162, 164.
    60   E.g., ¶¶ 170-176.
    61   ¶ 256.
    62   E.g., ¶¶ 178-183.


                                   - 13 -
 010876-11/1416593 V1
Case 2:19-cv-20543-KM-ESK Document 68 Filed 01/07/21 Page 21 of 64 PageID: 4916



         to inventory or facilities in “Risks and
         Uncertainties” discussion. 63
              •    August 15, 2019 earnings call, where
         defendant Lee stated that Canopy’s $8 million charge
         on oil and gelcaps wasn’t something he “expect[ed] to
         move the P&L in the future,” and defendant Kovacevic
         assured that returns were not “a cause [for] concern
         going forward” nor “related to our production flow
         here.” 64
              •    November 14, 2019 quarterly financial
         filing, misrepresenting revenue (in light of likely
         reversal) and inventory (in light of likely
         impairment), and quarterly MD&A omitting any reference
         to inventory in “Risks and Uncertainties” discussion,
         despite the fact Canopy announced over $47 million in
         charges and impairments, with $15.9 million attributed
         to inflated inventory. 65
              •    November 14, 2019 earnings call, where
         defendant Kovacevic denied that Canopy would need to
         write off inventory, stating “we feel very happy with
         our inventory level today and that they’re setting us
         up for success,” and defendant Zekulin downplayed the
         risk of closing facilities, observing “there is no
         reason to expect that.” 66
              •    February 14, 2020 quarterly financial
         filing, misrepresenting inventory (in light of likely
         impairment), and quarterly MD&A omitting any reference
         to facilities or inventory in “Risks and
         Uncertainties,” despite having taken large impairments
         over the two prior quarters. 67
              •    February 14, 2020 earnings call disclosing
         Canopy had “begun taking steps designed to bring our
         inventory in balance with our supply demand
         understand[ing],” but was still, according to
         defendant Lee, “a little longer than what we’d like to
         be today,” on some cannabis inventory, and “we did

    63   E.g., ¶¶ 184-189.
    64   E.g., ¶¶ 190-193.
    65   ¶¶ 233-236.
    66   E.g., ¶¶ 237-239.
    67   E.g., ¶¶ 240-245.


                                   - 14 -
 010876-11/1416593 V1
Case 2:19-cv-20543-KM-ESK Document 68 Filed 01/07/21 Page 22 of 64 PageID: 4917



         take down some capacity at our Delta facility and
         British Columbia is one of our first steps to help
         bring supply and demand into balance.” 68

         Defendants did not disclose in these misrepresentations:

 (i) that Canopy’s exponential increase in cannabis supply——

 including oils and gelcaps resulting from an oversupply of low-

 quality cannabis——was all contrary to market demand; (ii) that

 Canopy had “no data” upon which to exercise judgment and

 determine the proper scaling of inventory; (iii) that Canopy was

 inflating inventory for brand saturation purposes——and out of

 desperation——as opposed to meeting actual demand; (iv) that

 failure to understand or reasonably account for the actual

 demand for its products materially impaired Canopy’s ability to

 properly value or timely impair its oil, gelcaps, and dry flower

 inventory, in violation of IAS 2; (v) that failure to understand

 or reasonably account for the demand for Canopy products

 materially impaired the ability properly to recognize revenue

 for sales to provinces, in violation of IFRS 15; and (vi) that

 the absence of data supporting massive demand meant there was no

 ground for assuring investors of the wisdom of its inventory and

 facility growth. 69




    68   E.g., ¶¶ 246-247 (emphasis added).
    69   E.g., ¶ 148.


                                   - 15 -
 010876-11/1416593 V1
Case 2:19-cv-20543-KM-ESK Document 68 Filed 01/07/21 Page 23 of 64 PageID: 4918



           Defendants did not disclose until May of 2020 that the

 unwarranted buildup of oils, gelcaps, and dry flower inventory,

 alongside the ill-considered production facility expansion, was

 driven by a reckless aspiration toward brand saturation rather

 than by a need to satisfy the massive demand they told investors

 Canopy was supplying, but which they knew did not exist. 70

 E.        Canopy belatedly revealed the partial truth about its
           overproduction of cannabis and unwarranted expansion of
           poorly designed grow facilities.

           Canopy abruptly fired defendant Linton in July 2019. 71

 Barely a month later, on August 14, 2019, Canopy revealed an $8

 million revenue charge for returns of cannabis oils and

 gelcaps. 72 Dubbed a “headscratcher” and a “mystery” by one

 analyst, 73 this charge came after repeat assurances from

 defendants that the supply of these products was properly

 scaled——even “required to meet expected market demand.” 74 In

 response, Canopy’s share price plummeted 14%.

           Rather than disclose the truth about, e.g., Canopy’s

 failure to retrofit its massive grow facilities and its

 oversupply of poor-quality cannabis, defendants downplayed the



      70   E.g., ¶ 12.
      71   ¶ 270.
      72   ¶¶ 271-272.
      73   ¶ 273.
      74   ¶ 170.


                                    - 16 -
 010876-11/1416593 V1
Case 2:19-cv-20543-KM-ESK Document 68 Filed 01/07/21 Page 24 of 64 PageID: 4919



 significance of the charge. Defendant Lee assured investors on

 an August 15 earnings call, “[t]his is something that I wouldn’t

 expect to move the P+L in the future,” 75 and defendant Kovacevic

 echoed that returns against revenue weren’t “a cause [for]

 concern going forward.” 76 Lee also disclosed for the first time

 that Canopy’s “supply agreements with the provinces allow for

 returns at any point in the future,” i.e., Canopy’s government

 customers in Canada could return any unsold product at any time,

 so recognized revenue could be reversed. 77

         Despite management’s assurances, just three months later,

 in its November 14, 2019, Q2 FY 2020 earnings release, Canopy

 took a much larger $32.7 million charge on those same products,

 $15.9 million of which was another inventory charge. 78 As in

 August, Canopy tried to soften the blow: “[w]ith this acute

 restructuring charge, management believes that current inventory

 levels both internally and externally are in-line with demand.” 79

         During Canopy’s November 14, 2019 earnings call, analysts

 hammered defendants for the ongoing oversupply problem,




    75   ¶ 275.
    76   ¶ 277.
    77   Id.
    78   ¶ 282.
    79   Id.


                                   - 17 -
 010876-11/1416593 V1
Case 2:19-cv-20543-KM-ESK Document 68 Filed 01/07/21 Page 25 of 64 PageID: 4920



 describing the write-downs as a “red flag for the company,” and

 “astounding.” 80 Canopy’s share price fell over 14% on the news. 81

         Investor concern deepened following Canopy’s February 14,

 2020 quarterly earnings call. Defendant Klein announced——more

 than 15 months after legal sales began——that Canopy had “begun

 taking steps designed to bring our inventory in balance with our

 supply demand understand[ing],” and that “as a company we’ve

 built inventory, but we need to get better at connecting the

 consumer demand signal to the inventory that we’re building” and

 “bring down our total inventory balance.” 82

         The news got worse just two weeks later, on March 4, 2020,

 when Canopy disclosed a fundamental inventory and capacity

 overbuild. 83 Canopy announced it was closing two massive grow

 facilities constituting nearly half of its entire Canadian

 capacity. 84 Its share price fell over 5% on the news. 85

         The worst, however, was yet to come. On May 29, 2020,

 defendants announced impairment and restructuring charges of

 $743 million, including $335 million in impairments for

 “property, plant and equipment mostly tied to the cultivation


    80   ¶ 290.
    81   ¶ 291.
    82   ¶¶ 292-293 (emphasis added).
    83   ¶¶ 297-298.
    84   Id.
    85   ¶ 298.


                                   - 18 -
 010876-11/1416593 V1
Case 2:19-cv-20543-KM-ESK Document 68 Filed 01/07/21 Page 26 of 64 PageID: 4921



 assets” and “$132 million...for inventory write-offs.” 86

 Defendant Klein finally admitted to investors in the earnings

 call that “there’s no denying that we overbuilt our facilities”

 and that although the mammoth build was “dramatic” and a “great

 talking point,” it was a buildup that “came with great

 consequences.” 87 Further, defendant Zekulin admitted for the

 first time that the massive build-up “wasn’t strictly for the

 purpose of obtaining market share, it was for getting our brands

 out there” 88; that is, contrary to prior statements, the build-up

 was not scaled to meet demand. Stunned investors drove Canopy’s

 share price down over 20%. 89

                                      ARGUMENT

 A.        Plaintiffs satisfy the pleading standards for federal
           securities fraud claims.

           Plaintiffs state a claim under Section 10(b) and Rule 10b-5

 by alleging: (1) a material misrepresentation or omission; (2)

 scienter; (3) a connection with the purchase or sale of

 securities; (4) reliance on the misrepresentation or omission;

 (5) economic loss; and (6) loss causation. 90 Here, defendants




      86   ¶ 300.
      87   ¶ 301 (emphasis added).
      88   Id. (emphasis added).
      89   ¶ 300.
      Stoneridge Inv. Partners, LLC v. Scientific-Atlanta, Inc.,
      90

 552 U.S. 148, 157 (2008).


                                     - 19 -
 010876-11/1416593 V1
Case 2:19-cv-20543-KM-ESK Document 68 Filed 01/07/21 Page 27 of 64 PageID: 4922



 challenge two elements of plaintiffs’ claim, falsity and

 scienter. The SAC sufficiently alleges both of these elements.

         “[C]ourts must, as with any motion to dismiss for failure

 to plead a claim on which relief can be granted, accept all

 factual allegations in the complaint as true.” 91 A complaint

 provides “enough facts to state a claim to relief that is

 plausible on its face,” 92 and satisfies the PSLRA’s heightened

 requirements, when it pleads “with particularity the

 circumstances constituting fraud” 93 and specifies “the

 statement[s] alleged to have been misleading, [and] the reason

 or reasons why the statement[s] [are] misleading....” 94

         Supported by allegations from several former Canopy

 employees, the SAC satisfies the PSLRA’s scienter pleading

 requirement as “all the facts in the complaint as alleged, taken

 collectively, give rise to a ‘strong inference of scienter.’” 95 A

 person of reason would, per Tellabs, “deem the inference of

 scienter cogent and at least as compelling as any opposing

 inference one could draw from the facts alleged.” 96


    91Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308,
 322 (2007).
    92   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).
    93   Fed. R. Civ. P. 9(b).
    94   15 U.S.C. § 78u-4(b)(1); see Tellabs, 551 U.S. at 321.
    95Zhengyu He v. China Zenix Auto Int’l Ltd., 2020 WL 3169506,
 at *5 (D.N.J. June 12, 2020) (citing Tellabs, 551 U.S. at 323).
    96   Tellabs, Inc., 551 U.S. at 324.


                                   - 20 -
 010876-11/1416593 V1
Case 2:19-cv-20543-KM-ESK Document 68 Filed 01/07/21 Page 28 of 64 PageID: 4923



 B.         Plaintiffs identify several actionable, materially false
            and misleading statements and omissions.

            Plaintiffs properly “specify each allegedly misleading

 statement [and] the reason or reasons why the statement is

 misleading.” 97 Though “[s]ilence, absent a duty to disclose, is

 not misleading under Rule 10b-5,” 98 courts have long recognized

 that a “duty to disclose may arise, however, when there is...a

 corporate statement that, absent disclosure, would be

 inaccurate, incomplete, or misleading.” 99

            1.   Defendants’ statements on cannabis inventory and
                 production capacity were false and misleading.

             By placing inventory and production capacity levels “in

 play,” through repeated misstatements that Canopy’s cannabis

 build-up, including of extracts, was scaled to meet actual

 demand, the defendants were required to disclose “certain facts

 contradicting th[ose] representations.” 100

            Defendants argue that despite the hundreds of millions of

 dollars in impairments, the oversupply of wasted inventory, the

 write-offs, and the millions of square feet in shuttered grow

 facilities resulting from Canopy’s reckless buildup, plaintiffs


      Institutional Invs. Grp. v. Avaya, Inc., 564 F.3d 242, 259
      97

 (3d Cir. 2009).
      98    Basic v. Levinson, 485 U.S. 224, 239 n.17 (1988).
      In re Galena Biopharma, Inc. Sec. Litig., 336 F. Supp. 3d
      99

 378, 390 (D.N.J. Aug. 21, 2018) (internal quotation omitted).
      Shapiro v. UJB Fin. Corp., 964 F.2d 272, 282 (3d Cir.
      100

 1992).


                                     - 21 -
 010876-11/1416593 V1
Case 2:19-cv-20543-KM-ESK Document 68 Filed 01/07/21 Page 29 of 64 PageID: 4924



 cannot “feign ignorance” of Canopy’s (undisclosed) build-up

 strategy blunder. 101 Because, they say, the plan to “continue

 efforts to increase its inventory” was “the strategy all along,”

 plaintiffs “could determine for themselves whether to invest” in

 the company. 102 Further, according to defendants, “targeted risks

 were repeatedly disclosed....” 103

          But this version of events is not loyal to the facts. 104

                a.      Defendants repeated several affirmative false and
                        misleading statements.

          Months before legalization and consistently throughout the

 Class Period, Canopy repeated this misrepresentation or

 variations of it: “[i]nventories are continuing to be scaled to

 meet management’s expectation of market demands.” 105 For example:

          •     Nov. 14, 2018 earnings call (the month after
                legalization): because of demand “the company
                continues to increase inventories.” 106




    101   MTD at 17.
    102   Id. at 17-18.
    103   Id. at 17.
      The entirely misleading and insufficient boilerplate risk
    104

 statements here are distinguishable from the “extensive risk
 discussions” concerning possible revenue decline found adequate
 in In re Synchronoss Secs. Litig., 705 F. Supp. 2d 367, 412
 (D.N.J. 2010), and cannot “insulate [defendants] from
 liability.” Id.
    105   E.g., ¶¶ 109, 113, 114.
    106   E.g., ¶ 164.


                                      - 22 -
 010876-11/1416593 V1
Case 2:19-cv-20543-KM-ESK Document 68 Filed 01/07/21 Page 30 of 64 PageID: 4925




          •     Feb. 15, 2019 MD&A: with respect to inventory
                “[m]anagement believes [it] is [all] required to
                meet expected market demands....” 107
          •     Feb. 15, 2019 earnings call: “this is not a
                stockpiling exercise at all...we need to fill
                that warehouse” because of market demand. 108
          •     August 15, 2019 earnings call: returns on
                inventory because of insufficient demand were not
                “a cause [for] concern going forward” nor was an
                $8 million charge “related to our production flow
                here.”109
          •     November 14, 2019 earnings call: “we feel very
                happy with our inventory level today.” 110
          •     February 14, 2020 earnings call: on some cannabis
                we’re “a little longer than what we’d like to be
                today.” 111
          These statements were false and misleading for failing to

 disclose that defendants had “no data” to support their

 statements of consumer demand, and had built up Canopy’s over-

 supply of oils and gelcaps only because their grow facilities

 could not produce “bud quality” cannabis. Investors could not

 “determine for themselves whether to invest” 112 because

 defendants’ disclosed strategy was predicated on a falsehood, to

 wit, that massive demand necessitated a massive buildup.




    107   E.g., ¶ 170.
    108   ¶ 256.
    109   ¶¶ 191-192.
    110   ¶ 237.
    111   ¶¶ 246, 295.
    112   MTD at 17-18.


                                   - 23 -
 010876-11/1416593 V1
Case 2:19-cv-20543-KM-ESK Document 68 Filed 01/07/21 Page 31 of 64 PageID: 4926



 Investors reasonably relied on Canopy’s contemporaneous

 assessments of that demand and suffered damages. 113

                b.      Defendants’ risk disclosures never put investors
                        on notice of the omitted truth of Canopy’s
                        inflated supply of cannabis and cannabis
                        capacity.

          No timely, particularized risk disclosure ever put

 investors on notice of Canopy’s oversupply of cannabis and

 cannabis facilities. The language defendants highlight did not

 meaningfully qualify their false and misleading statements.

 General disclosure of rising inventory levels, 114 and boilerplate

 disclosures, e.g., that “sales” may be affected by government

 “management systems” as might “changes or developments affecting

 any facility,” did not disclose that Canopy was not building

 capacity and inventory because of any actual determination of

 demand, but because, among other things, they were terrible at

 growing “bud”-grade cannabis. 115 Told that massive supply was

 necessary to meet actual demand, investors would not conclude

 Canopy’s supply was excessive; defendants told them to believe

 otherwise.




      Defendants misplace reliance upon In Re Newell Brands, Inc.
    113

 Secs. Litig., 2019 WL 6715055 (D.N.J. Dec. 10, 2019), MTD at 18-
 19, to challenge plaintiffs’ mention that Canopy’s inventory
 dwarfed its competition. This fact was not pled as a premise to
 establish fraud. ¶ 240.
    114   MTD at 18.
    115   Id.


                                      - 24 -
 010876-11/1416593 V1
Case 2:19-cv-20543-KM-ESK Document 68 Filed 01/07/21 Page 32 of 64 PageID: 4927



          Defendants did not disclose true, relevant, material facts

 regarding inventory or capacity as against consumer demand. They

 did not, as defendants argue, disclose (much less timely

 disclose) material “[i]ssues related to inventory and

 facilities,” 116 or “the data [        ] relied on to support [Canopy’s]

 inventory supply” 117 or the “brand building,” 118 i.e., non-market-

 demand, basis for its massive buildup. Given repeated misleading

 statements about massive demand for its products, disclosing an

 obvious business principle that “sales of the Company’s

 products” will be “impacted by,” inter alia, “the size and

 frequency of wholesale cannabis orders,” disclosed nothing. 119

                c.      Defendants never disclosed that Canopy massively
                        overproduced oils and gelcaps because Aldergrove
                        and Delta couldn’t produce high-quality cannabis.

          Defendants told investors that Canopy scaled inventories to

 meet “management’s expectations of market demands,” 120 valued

 inventories and net revenues in accordance with accounting

 standards, 121 claimed that revenue reversal was “not a cause for




    116   MTD at 19.
    117   MTD at 24 (de-capitalized).
    118   MTD at 25 (de-capitalized).
    119   MTD at 18.
    120   ¶¶ 147, 153, 154, 160, 161, 162, 170. See also ¶ 164.
    121   ¶¶ 151, 158, 168, 174, 176, 178, 182, 184, 186


                                      - 25 -
 010876-11/1416593 V1
Case 2:19-cv-20543-KM-ESK Document 68 Filed 01/07/21 Page 33 of 64 PageID: 4928



 concern,” 122 and repeated boilerplate risk factors. 123 These

 statements are actionable because defendants knew but failed to

 disclose that the Aldergrove and Delta facilities had not been

 properly retrofitted and could only produce low-quality

 cannabis. Canopy’s oil and gelcap inventory was not scaled to

 meet any expectation of market demand, nor properly valued, and

 revenues would need to be reversed. Defendants had a duty to

 disclose this information because their statements put the

 reasons for the massive oil and gelcap inventories, and value of

 and revenues from those inventories, “in play.” 124

          Defendants claim that these statements were not false

 because Canopy disclosed the amounts of oils and gelcaps

 produced, that cannabis grown in Aldergrove and Delta was used

 for extraction, that they intended to (but never did) build an

 extraction facility at Aldergrove, and that defendant Kovacevic

 posted three photos of cannabis plants on Twitter after he

 visited Delta and Aldergrove in July 2018. Defendants concede

 that they visited these facilities at the start of the Class

 Period and that cannabis grown there was used only to produce




    122   ¶¶ 190–92.
    123   ¶¶ 149, 156, 166, 172, 180, 188, 248, 250.
    124   Shapiro, 964 F.2d at 282.


                                   - 26 -
 010876-11/1416593 V1
Case 2:19-cv-20543-KM-ESK Document 68 Filed 01/07/21 Page 34 of 64 PageID: 4929



 oils and gelcaps, 125 confirming the statements of FE1, FE3, FE4,

 and FE6.

          Defendants’ disclosures did not correct, or even address,

 their assurances that Canopy was producing massive amounts of

 oils and gelcaps to meet market demand. 126 In reality, defendants

 had no evidence of market demand, but were overproducing the

 products because they had no choice. 127

          Defendants claim they disclosed that Canopy “intended these

 two facilities to grow extraction quality cannabis.” 128

 Defendants’ claim is false, and at best creates a factual

 dispute that should not be resolved on a motion to dismiss. 129

 Defendants stated that Aldergrove and Delta would produce high-

 quality cannabis. 130 FE4 corroborated that defendants intended

 the entire Aldergrove and Delta harvests to be “bud grade,” 131

 and FE3 described how defendant Linton questioned the crops’

 quality. 132 Indeed, Defendant Kovacevic described Aldergrove’s



    125   MTD at 23.
    126   ¶¶ 147, 153, 154, 160, 161, 162, 170. See also ¶164.
    127   ¶¶ 71–117.
    128   MTD at 44.
      Avaya, 564 F.3d at 260 n.31 (when considering a motion to
    129

 dismiss, “we do not resolve factual disputes——even in cases
 governed by the PSLRA”).
    130   ¶ 59.
    131   ¶ 74.
    132   ¶¶ 86-87


                                   - 27 -
 010876-11/1416593 V1
Case 2:19-cv-20543-KM-ESK Document 68 Filed 01/07/21 Page 35 of 64 PageID: 4930



 plants in July 2018, as “looking super healthy!”——i.e., not

 “larfy” or infected with “bud rot” or “grey mold.” 133

          The disclosures defendants point to said nothing about the

 quality of the cannabis at Aldergrove or Delta, merely that

 cannabis was being used for extraction. Having been repeatedly

 assured by defendants that the facilities were designed to

 produce high-quality cannabis and that the plants were “super

 healthy,” defendants’ disclosures communicated that Canopy was

 harvesting the high-quality cannabis to meet actual demand. In

 reality, defendants had no evidence of demand and were

 overproducing oils and gelcaps because they had no choice. 134

          At best, defendants assert a “truth was on the market”

 defense that that should not be resolved on a motion to

 dismiss. 135 Plaintiffs adequately plead falsity.




      ¶¶ 80, 83, 89. Defendant Kovacevic’s photos of the Delta
    133

 facility did not reveal the problems at Aldergrove and Delta and
 he assured investors that the plants were “super healthy!” ¶ 89.
 No reasonable investor would understand from Kovacevic’s words
 that the facilities would not produce high-quality cannabis.
    134   ¶¶ 71–117.
      See, e.g., In re Innocoll Holdings Pub. Ltd. Co. Sec.
    135

 Litig., 2020 WL 1479128, at *15 (E.D. Pa. Mar. 25, 2020)
 (quoting Ganino v. Citizens Utilities Co., 228 F.3d 154, 167 (2d
 Cir. 2000) (“The truth-on-the-market defense is intensely fact-
 specific and is rarely an appropriate basis for dismissing a §
 10(b) complaint for failure to plead materiality”)).


                                   - 28 -
 010876-11/1416593 V1
Case 2:19-cv-20543-KM-ESK Document 68 Filed 01/07/21 Page 36 of 64 PageID: 4931



                d.      Canopy’s belated partial disclosures reinforce
                        the falsity of its prior statements and
                        omissions.

          Defendants’ partial corrective disclosures undermine

 defendants’ “fraud by hindsight” theory and their defense of the

 false and misleading statements by defendants Lee, Kovacevic,

 Zekulin, and Linton. 136 Defendant Kovacevic’s assurance in August

 2019 that Canopy’s $8 million revenue reversal was not a “cause

 [for] concern going forward,” 137 and defendant Lee’s agreement

 that he did not “expect [it] to move the P&L in the future,” 138

 came just weeks after Canopy’s Form 40-F 139 and prior disclosures

 failed to even hint that an oversupply of extracts might lead to

 a material charge against inventory of extracts. Because of

 longstanding assurances that inventory was scaled to meet

 demand, the August charge (and subsequent November 2019 charge)

 were a “headscratcher” and “mystery” for analysts, as were the

 larger 2020 charges. 140



      MTD, e.g., at 20 (citing Cal. Pub. Emples’. Ret. Sys. v.
    136

 Chubb Corp., 394 F.3d 126, 158 (3d Cir. 2004)). Unlike in Chubb,
 plaintiffs aren’t alleging an inference of fraud “merely because
 at one time the firm bathes itself in a favorable light but
 later the firm discloses that things are less than rosy.” Here
 the allegations concern then-known facts about supply and demand
 and defendants concealing their complete absence of data about
 actual demand. Id. (citation and internal quotation omitted).
    137   ¶¶ 191, 277.
    138   ¶¶ 190, 275.
    139   ¶¶ 223-226.
    140   ¶ 273.


                                      - 29 -
 010876-11/1416593 V1
Case 2:19-cv-20543-KM-ESK Document 68 Filed 01/07/21 Page 37 of 64 PageID: 4932



          Further, Canopy’s announcement that it would abandon

 “approximately 40% of its production space,” 141 just weeks after

 downplaying any concerns over inventory, leads to the reasonable

 inference that defendants were not coming clean with investors

 even as late as February 2020. 142 Despite the effort to salvage

 defendant Lee’s remarks on the February earnings call, 143 the

 “strategic approach” vaguely invoked by Lee did not warn

 investors that nearly half of Canopy’s capacity would be closed

 in weeks, 144 a decision that could not have been made overnight,

 especially in the context of defendants’ repeated statements

 that inventory and production were scaled to meet demand.

          Last, Canopy most certainly did not “disclose[] the data it

 relied on to support its inventory supply,” 145 nor disclose that,

 notwithstanding the evident, limited demand for its cannabis

 products, it commenced and developed massive inventory and

 facilities for the purpose of getting “brands out there.” 146

          Canopy’s vague reference to looking at U.S. markets and a

 third-party prediction about potential market size, along with


    141   ¶ 297.
    142   ¶¶ 292-249.
    143   MTD at 20 n.12.
      ¶ 297 (“[t]wo weeks later, on March 4, 2020...[Canopy]
    144

 announced that it was closing approximately 40% of its
 production space...”).
    145   MTD at 24 (de-capitalized).
    146   MTD at 25 (de-capitalized).


                                   - 30 -
 010876-11/1416593 V1
Case 2:19-cv-20543-KM-ESK Document 68 Filed 01/07/21 Page 38 of 64 PageID: 4933



 “its own market research,” hardly qualifies as “disclosing the

 data it relied on” to inform investors there was massive demand

 necessitating rapid, exponential growth. 147 Further, Canopy

 mischaracterizes the “brand building” idea behind its ill-fated

 and wasteful buildup. 148 Defendants did not disclose that

 Canopy’s inventory and capacity build continued apace during the

 Class Period despite the lack of consumer demand because Canopy

 wanted to get its brand “out there,” 149 but rather stated that

 inventory was based on actual demand, with no mention of

 branding. The distinction made all the difference to investors,

 who, upon hearing the “brand building” rationale, dropped the

 stock price by 20%. Again, defendants were entitled to adopt the

 strategy of saturating a market for brand recognition purposes——

 eschewing a clear-eyed assessment of actual market demand——but

 not entitled to conceal this strategy as the driving force of

 Canopy’s buildup while repeatedly misleading investors that the

 buildup was based on actual market demand.

          Plaintiffs sufficiently allege material, false and

 misleading statements and omissions by defendants.




    147   MTD at 2, 24.
    148   MTD at 25-26.
    149   E.g., ¶ 207.


                                   - 31 -
 010876-11/1416593 V1
Case 2:19-cv-20543-KM-ESK Document 68 Filed 01/07/21 Page 39 of 64 PageID: 4934



          2.   Defendants’ materially false and misleading statements
               and omissions find no shelter in any harbor.

                a.      Defendants’ false and misleading statements were
                        not mere “immaterial puffery.”

          Defendants claim that “[m]any of the challenged statements”

 regarding inventory and production capacity 150 were nonactionable

 “puffery.” They are not puffery, as they are neither “statements

 of subjective analysis or extrapolations, such as opinions,

 motives and intentions, or general statements of optimism....” 151

 or “so vague or such obvious hyperbole that no reasonable

 investor would reply upon them.” 152

          The Supreme Court has held that the use of “conclusory

 terms,” e.g., “we’re balanced,” 153 “we feel very happy with our

 inventory level today,” 154 “this is something that I wouldn’t

 expect to move the P&L in the future,” 155 and ”we’re a little

 longer than what we’d like to be today,” 156 made “in a commercial

 context are reasonably understood to rest on a factual basis

 that justifies them as accurate, the absence of which renders



    150   MTD at 26-27.
      EP Medsystems, Inc. v. EchoCath, Inc., 235 F.3d 865 872 (3d
    151

 Cir. 2000).
      In re Advance Auto Parts, Inc., Sec. Litig., 2020 WL
    152

 599543, at *5 (D. Del. Feb. 7, 2020) (citation omitted).
    153   ¶ 246.
    154   ¶ 237.
    155   ¶ 275.
    156   ¶ 295.


                                      - 32 -
 010876-11/1416593 V1
Case 2:19-cv-20543-KM-ESK Document 68 Filed 01/07/21 Page 40 of 64 PageID: 4935



 them misleading.” 157 The statements challenged in the SAC are not

 “non-specific statements of optimism or hope.” 158 They are false

 and misleading statements regarding Canopy’s then-existing

 inventory and determinations of consumer demand.

          And whether the statements are mere immaterial puffery is a

 fact-intensive inquiry that cannot be answered now because

 defendants’ statements were not “so obviously unimportant” to an

 investor that all reasonable minds would agree. 159

                b.      The PSLRA’s safe harbor does not apply to
                        defendants’ statements because they addressed the
                        then-present state of affairs without meaningful
                        cautionary statements or were otherwise made with
                        knowledge of their falsity.

          The PSLRA’s safe harbor requires that defendants’

 statements be both actually forward-looking and “accompanied by

 meaningful cautionary statements” 160 or “immaterial” or “made

 without actual knowledge that the statement was false or

 misleading.” 161 And the “[c]autionary language must be extensive




      Va. Bankshares, Inc. v. Sandberg, 501 U.S. 1083, 1094
    157

 (1991).
      MTD at 27 (quoting Takata v. Riot Blockchain, Inc., 2020 WL
    158

 2079375, at *12 (D.N.J. Apr. 30, 2020)).
      See, e.g., De Vito v. Liquid Holdings Grp., Inc., 2018 WL
    159

 6891832, at *28 (D.N.J. Dec. 31, 2018) (quoting In re Adams
 Golf, Inc. Sec. Litig., 381 F.3d 267, 274 (3d Cir. 2004))
 (emphasis in original).
    160   15 U.S.C. § 78u-5(c)(1)(A)(i).
      In re Aetna, Inc. Sec. Litig., 617 F.3d 272, 278-79 (3d
    161

 Cir. 2010).


                                      - 33 -
 010876-11/1416593 V1
Case 2:19-cv-20543-KM-ESK Document 68 Filed 01/07/21 Page 41 of 64 PageID: 4936



 and specific.” 162 Use of “vague or blanket (boilerplate)

 disclaimer[s]” is “inadequate to prevent misinformation.” 163

 Where a statement contains a mix of then-present or past facts

 it “is not entitled to the safe harbor with respect to the part

 of the statement that refers to the present.” 164 The “threshold

 inquiry” is whether the challenged statements are “forward-

 looking” under the statute. 165 Many of the statements defendants

 challenge are not “actually forward-looking” at all. 166

          First, several of the challenged statements are then-

 current statements of then-existing inventory and defendants’

 contemporaneous assessments of same and corresponding demand——

 not, e.g., “projections of future performance, plans and

 objectives for future operations.” 167 For example:

          •    “Inventories are continuing to be scaled to meet
          management’s expectation of market demands...” 168——a
          false and misleading present-tense (“continuing”)
          statement of management’s then-existing expectation of
          then-existing demand.


      Avaya, 564 F.3d at 256 (internal quotation and citation
    162

 omitted).
      GSC Partners CDO Fund v. Washington, 368 F.3d 228, 243 n.3
    163

 (3d. Cir. 2004) (quoting Semerenko v. Cendant Corp., 223 F.3d
 165, 182 (3d Cir. 2000)).
    164   Avaya, 564 F.3d at 255 (further citation omitted).
    165   15 U.S.C. § 78u-5(i)(1).
      In re Cambrex Corp. Sec. Litig., 2005 WL 2840336, at *7
    166

 (D.N.J. Oct. 27, 2005).
    167   15 U.S.C. § 78u-5(i)(1).
    168   E.g., ¶¶ 147, 153, 160.


                                     - 34 -
 010876-11/1416593 V1
Case 2:19-cv-20543-KM-ESK Document 68 Filed 01/07/21 Page 42 of 64 PageID: 4937




          •    Canopy’s several statements in periodic
          financials overstating the value of its inventory and
          inflating its revenue are all then-current or past-
          looking. 169
          •    With regard to its inflated inventory, the
          statement “Management believes [it] is [all] required
          to meet expected market demands…” 170——another false and
          misleading present-tense statement (“believes [it] is
          [all] required”) of management’s then-existing
          expectation of demand.
          •    Defendant Linton’s statement, on Canopy’s
          February 15, 2019 earnings call, that the explosion in
          facility capacity “is not a stockpiling exercise at
          all, and we’re constantly looking at [sic] as the
          provinces are turning up more stores, we need to fill
          that warehouse”——a then-current assessment of supply
          and demand. 171
          •    Defendant Kovacevic’s statements on Canopy’s
          August 15, 2019 earnings call that its announced
          revenue reversal was “not related to our production
          flow here” and defendant Zekulin’s statement “[w]e
          remain very confident” on dry flower inventory 172——
          obvious statements of current conditions.
          •    Defendant Kovacevic’s statement on the November
          14, 2019 earnings call: “we feel very happy with our
          inventory level today and that they’re setting us up
          for success.” 173
          •    Defendant Zekulin in the same call responding to
          questions whether Canopy would “slow down production”
          or “shut down some facilities,” stating “there is no
          reason to expect that will happen” 174——a statement of
          management’s then-current position.
          •    Defendant Lee’s statement, on Canopy’s February
          14, 2020 earnings call, that “we feel very good that

    169   E.g., ¶¶ 147, 153, 160, 174, 176, 178, 182, 184, 186.
    170   ¶ 170.
    171   ¶ 256.
    172   ¶ 278.
    173   ¶ 237.
    174   ¶¶ 238, 262.


                                   - 35 -
 010876-11/1416593 V1
Case 2:19-cv-20543-KM-ESK Document 68 Filed 01/07/21 Page 43 of 64 PageID: 4938



          we’re balanced on high THC bud” and “low THC, high CBD
          bud” but “a little longer than what we’d like to be
          today” on “mainstream bud” 175——a then-current
          assessment of then-current inventory as it relates to
          then-current demand.
          These statements are misrepresentations of present fact,

 not forward-looking. 176 The safe harbor does not apply. 177

          Second, even those statements which might be adjudged

 forward-looking are not protected by the safe harbor for lack of

 “meaningful cautionary statements” 178 and because plaintiffs’

 sufficiently allege the statements were made with “actual

 knowledge” of their falsity. 179 Canopy’s boilerplate cautionary

 statements of uncertainty are not “meaningful,” 180 and




    175   ¶ 246.
      In re Cambrex Corp. Sec. Litig., 2005 WL 2840336, at *7
    176

 (internal citation omitted).
    177   China Zenix Auto, 2020 WL 3169506, at *5.
      15 U.S.C. § 78u-5(c)(1)(A)(i). Contrary to defendants’
    178

 argument, merely claiming the statements are forward-looking and
 repeating ad nauseam that “actual results” may differ, does not
 sufficiently protect them. MTD at 28 n.21.
      In re Aetna, Inc. Sec. Litig., 617 F.3d at 278-79. E.g.,
    179

 defendant Saunders’ statement in the Nov. 14, 2018 earnings
 call: “[m]anagement continues to believe that significant demand
 will develop for cannabis oil and in particular soft gels in the
 recreational market” and therefore “the company continues to
 increase inventories.” ¶ 164; and defendant Lee’s claim on the
 Aug. 15, 2019 earnings call addressing return of products: “I
 would say this is something that I wouldn’t expect to move the
 P&L in the future”179 and defendant Kovacevic’s assurance that
 returns against revenue were not “a cause [for] concern going
 forward. ¶ 275.
      E.g., examples provided in defendants’ MTD at 27-29. For
    180

 the same reasons, defendants’ statements are not protected by


                                   - 36 -
 010876-11/1416593 V1
Case 2:19-cv-20543-KM-ESK Document 68 Filed 01/07/21 Page 44 of 64 PageID: 4939



 plaintiffs’ sufficiently allege defendants knew at the time

 there was no basis for the claims made in these statements.

          3.   Defendants’ unreasonable revenue and inventory
               accounting practices are not protected as mere
               exercises of discretion or statements of opinion.

          Defendants repeatedly assured investors that Canopy’s

 financial statements were prepared in accordance with, in

 relevant part, IAS and IFRS accounting standards. 181 Both IAS 2

 and IFRS 15 supply objective standards and compliance

 requirements for properly valuing inventory and properly stating

 revenue, respectively, notwithstanding that some metrics involve

 more than “a single objective set of calculations.” 182

          Under IAS 2, inventory is valued based on the most reliable

 evidence at the lower of cost or net realizable value, and must

 be written down when the carrying value exceeds the net

 realizable value. 183 Plaintiffs allege, throughout, that

 defendants violated IAS 2 because, inter alia, Canopy’s

 statements of inventory valuations did not reflect a good faith,

 subjective determination based on “reliable evidence available



 the “bespeaks caution” doctrine, for its cautionary language was
 neither sufficient nor “robust.” MTD at 27 n.19.
      E.g., ¶ 130 n.17 (“Canopy stated that its financial
    181

 statements were prepared in accordance with IFRS...in every
 ...filing during the Class Period...); MTD at 32.
      ¶¶ 119-146; In re Hertz Global Holdings, Inc. Sec. Litig.,
    182

 2017 WL 1536223, at *11 (D.N.J. Apr. 27, 2017).
    183   ¶¶ 119-120.


                                   - 37 -
 010876-11/1416593 V1
Case 2:19-cv-20543-KM-ESK Document 68 Filed 01/07/21 Page 45 of 64 PageID: 4940



 at the time,” 184 and were thus false and misleading, given the

 absence of actual market demand for their inflated supply.

          IFRS 15 requires a multi-step process for revenue

 recognition, including determination and disclosure of

 “obligations for returns, refunds and other similar

 obligations” 185 and a determination “whether it is ‘highly

 probable’ that a significant reversal of revenue will not

 occur.” 186 Plaintiffs allege, throughout, that defendants

 violated IFRS 15 because, inter alia, they did not disclose the

 absolute right of return and significant price concessions

 Canadian provinces could extract per Canopy’s contracts, and

 because they knew it was not “highly probable” that a

 significant reversal of revenue would not occur, rendering their

 statements of revenue false and misleading. 187

          Defendants argue that, however false and misleading, these

 were all “nonactionable opinion statements.” 188 Even opinion

 statements, however, and as defendants concede, are actionable

 where the statements are “not honestly believed and lack a




    184   ¶ 119.
    185   ¶ 132.
    186   ¶¶ 134-136.
    187   ¶¶ 137-146.
    188   MTD at 30 (de-capitalized).


                                   - 38 -
 010876-11/1416593 V1
Case 2:19-cv-20543-KM-ESK Document 68 Filed 01/07/21 Page 46 of 64 PageID: 4941



 reasonable basis.” 189 Plaintiffs, supported by former Canopy

 employees, allege that these statements were not honestly

 believed and lacked a reasonable basis. Canopy had “no data”

 upon which to determine it could recognize inflated revenue and

 value inflated inventory as it did. Defendants knew, but did not

 disclose, that their inventory was inflated to get Canopy’s

 “brands out there”——not in response to consumer demand——and its

 grow facilities had produced tons of poor-quality cannabis only

 suitable for extract products. Thus, defendants did not honestly

 believe and had no reasonable basis upon which to believe that

 their stated judgments under IAS 2 and IFRS 15 were true.

          Defendants’ reliance on the Supreme Court’s decision in

 Omnicare is misplaced. Omnicare addressed claims under Section

 11 of the 1933 Act, “[w]e believe” statements in Omnicare’s

 registration statement unrelated to accounting. 190 The case

 itself did not address accounting statements, much less

 statements of inventory or revenue recognition. 191


      City of Edinburgh Council v. Pfizer, Inc., 754 F.3d 159,
    189

 170 (3d Cir. 2014); MTD at 31.
      Omnicare, Inc. v. Laborers Dist. Council Const. Indus., 575
    190

 U.S. 174, 179-180 (2015); MTD at 30-33, 35-36.
      As defendants concede, Omnicare does not govern Section
    191

 10(b) claims, even if some of its discussion is “to some extent,
 instructive.” MTD at 33 n.25 (citation omitted). Even under
 Omnicare the allegations survive because defendants omitted
 facts material to investors which directly contradicted their
 statements, such as that they had no basis for their claim of
 market demand for their products.


                                   - 39 -
 010876-11/1416593 V1
Case 2:19-cv-20543-KM-ESK Document 68 Filed 01/07/21 Page 47 of 64 PageID: 4942



          Defendants otherwise rely upon In re Hertz, 192 where the

 court held that subsequent disclosures and adjustments did not

 demonstrate that the defendants had violated Generally Accepted

 Accounting Principles. 193 But in Hertz the company belatedly

 disclosed information concerning “misidentified estimate[d]

 recoveries from third parties and receivables with significantly

 different credit risk profiles,” 194 and plaintiffs lacked a basis

 upon which to allege those “misidentifi[cations]” were knowingly

 false or unreasonable at the time. 195 By contrast, with knowledge

 throughout the Class Period that massive demand did not exist to

 meet its inflated supply, defendants never——prior to or after

 taking impairments and charges for oversupply in 2019 and 2020——

 properly accounted for this reality in its statements of revenue

 and inventory. 196 Again, even applying the “opinion” standard,

 the question is whether plaintiffs sufficiently allege that




    192   MTD at, e.g., 30-32.
    193   In re Hertz, 2017 WL 1536223, at *12.
    194   Id. at *11 (citations omitted).
    195   Id.
      It strains credulity to describe financial metrics of
    196

 inventory value and recognized revenue as mere opinions. That
 reasonable, subjective judgments can determine variables in the
 calculations of inventory value and recognized revenue does not
 render the figures arrived at mere “opinions.”


                                   - 40 -
 010876-11/1416593 V1
Case 2:19-cv-20543-KM-ESK Document 68 Filed 01/07/21 Page 48 of 64 PageID: 4943



 defendants’ accounting statements were “not honestly believed

 and lack[ed] a reasonable basis,” which plaintiffs do. 197

          Defendants knew Canopy’s inventory was not properly valued

 and that its revenue from cannabis sales was likely to be

 impaired. For example:

          •     defendants had “no data” to support the
                likelihood of selling its inventory or
                recognizing revenue without substantial
                impairment; 198
          •     defendants, in contravention of IFRS 15, failed
                to inform investors that its supply contracts
                contained generous, near absolute “rights to
                return product” and “extract significant price
                concessions”; 199
          •     defendants took an $8 million revenue charge on
                August 14, 2019 on oil/gelcap returns but did not
                adjust its inventory valuation accordingly,
                despite admitting in November a “risk of
                oversupply,” 200 this coming months after Canopy’s


      City of Edinburgh Council, 754 F.3d at 170. Defendants
    197

 indict their own position with reference to Canopy’s Nov. 2019
 statement that after about “4 to 8 months” following the Oct.
 2018 legalization (i.e., Feb.-June 2019) it had “at-the-till
 data” allowing it to calibrate supply and demand. MTD at 2. Why
 then did it take another year, to wit, February 2020, to begin
 aligning supply with demand, to the astonishment of analysts?
    198   ¶ 288.
      ¶¶ 19, 144. Contrary to defendants’ argument, MTD at 38-39,
    199

 Canopy’s disclosure that it “could be subject to the recall or
 return of their products for a variety of reasons,” and that
 “material changes could occur,” regardless of their timing, were
 not meaningful disclosures because they failed to inform
 investors of the material fact of its one-sided contract terms
 with Canadian provinces, or that it forced inventory on
 provinces based on false demand statements.
      ¶ 286. Defendants argue that Chubb, 394 F.3d at 153,
    200

 demands plaintiffs plead the dollar value of Canopy’s improper
 revenue recognition. MTD at 41. Chubb does not so demand. There


                                   - 41 -
 010876-11/1416593 V1
Case 2:19-cv-20543-KM-ESK Document 68 Filed 01/07/21 Page 49 of 64 PageID: 4944



                February 2019 decision to suddenly stop
                disclosing its cannabis inventory to investors by
                product category; 201
          •     defendants took a “charge of $32.7 million for
                returns, return provisions, and pricing
                allowances” and an “inventory charge of $15.9
                million” on November 14, 2019, but did not adjust
                its inventory valuation or revenue recognition
                accordingly and in a timely manner; 202
          •     defendants, in March 2020, admitted to material
                problems with the misalignment of inventory and
                consumer demand, announcing the closing of
                roughly 40% of its production space and hundreds
                of millions of dollars in inventory write-downs
                not properly accounted for in terms of either
                inventory valuation or revenue recognition in a
                timely manner, stunning investors. 203
          Taken as a whole and in context, Plaintiffs sufficiently

 plead that defendants——having recklessly built up 2.5 years of

 excessive inventory and unproductive facilities 204——did not

 believe in good faith, and had no reasonable basis upon which to

 so believe, that its statements of inventory and revenue were

 other than false and misleading during the Class Period. 205



 the claim involved allegations of “distorted” data in its
 calculation of loss reserves. Id. Plaintiffs here challenge the
 failure to abide the “not likely” standard of IFRS 15.
    201   ¶ 127.
    202   ¶ 234.
    203   ¶ 297.
    204   ¶¶ 57-58.
      The mere fact that “annual financial statements were
    205

 audited by Deloitte or KPMG” does not end the inquiry. MTD at
 32. “[A] clean audit opinion does not categorically insulate a
 defendant from liability.” Roofer’s Pension Fund v. Papa, 2018
 WL 3601229, at *19 (D.N.J. July 27, 2018).


                                   - 42 -
 010876-11/1416593 V1
Case 2:19-cv-20543-KM-ESK Document 68 Filed 01/07/21 Page 50 of 64 PageID: 4945



          4.   Statements by former Canopy employees support
               plaintiffs’ allegations of materially misleading
               statements and omissions.

          The use of a defendant company’s confidential, former

 employees as sources of information in securities fraud cases is

 well established in this Circuit. A complaint meets the PSLRA’s

 pleading requirement where it provides “sufficient particularity

 to support the probability that a person in the position

 occupied by the source would possess the information alleged.” 206

          The former employees whose statements support plaintiffs’

 allegations are identified with sufficient and reliable

 particularity to determine, at the pleading stage, the

 reasonable basis for their knowledge. 207




      Chubb, 394 F.3d at 146-47. As discussed at length by the
    206

 court in Avaya, the Third Circuit did not change its treatment
 of confidential witnesses following the decision in Tellabs and
 “Chubb remains good law.” 564 F.3d at 261-63.
      FE1: Lead Director of Genetic Research (Dec. 2018-Jan.
    207

 2020); reported to VP of Genomics, who reported to Chief Science
 Officer Shipley, who reported to defendant Kovacevic, who
 reported to CEO. ¶ 65. FE2: Cost Accountant / Fin. Operations
 Controller (Oct. 2016-Oct. 2019); reported to VP for Financial
 Planning and Analysis. ¶ 69. FE3: Compliance Officer (July 2018-
 April 2020); reported to K. Wilson in Quality Assurance who
 reported to Phil Lynch Head of Quality and Regulatory Affairs. ¶
 71. FE4: Manager of Fin. Operations for Western Region (Jan.
 2018-June 2019), Operations Manager at Aldergrove (June 2019-May
 2020); reported to Gen. Manager of Aldergrove who reported to
 Reg. General Manager B. Donovan who reported to VP of Operations
 Canada. ¶ 72. FE5: Brand Manager (2016-late 2019) who worked
 closely in Ontario with defendant Kovacevic and interacted with
 defendant Linton. ¶ 101. FE6: Brand Manager/Senior Brand Manager
 (June 2018-Dec. 2019) who reported to A. Wasserman, Marketing


                                   - 43 -
 010876-11/1416593 V1
Case 2:19-cv-20543-KM-ESK Document 68 Filed 01/07/21 Page 51 of 64 PageID: 4946



          As the Third Circuit requires, the SAC “adequately

 describ[es] the duration of each CW’s employment, the time

 period during which the CWs acquired the relevant information,

 and how each CW had access to such information.” 208 The SAC also

 provides meaningful “content” from these sources supporting the

 allegations of defendants’ misleading statements and omissions

 regarding oversupply of cannabis, and knowing overproduction of

 cannabis extract oil and gelcap products. 209

          For example, FE1, in January 2019, personally observed a

 Walmart-sized stockpile of cannabis and gelcaps, 210 and prior to

 that witnessed significant problems at several Canopy grow

 facilities. 211 He also participated in weekly meetings with

 defendant Kovacevic where these issues were routinely discussed,

 and his supervisor told him about his direct discussions with

 Kovacevic on the issues. 212 FE2 confirms from direct knowledge

 that defendants’ real-time software put them on routine notice

 of cannabis supply and demand. 213 Both FE3 and FE4, with



 VP, who reported to D. Bigioni, Chief Marketing Officer, who
 reported to defendant Kovacevic. ¶ 104.
    208   Avaya, 564 F.3d at 263 (citing Chubb, 394 F.3d at 150).
      Id. at 263 n.33 (distinguishing questions of “form” from
    209

 those of “content” provided by confidential sources).
    210   ¶ 67.
    211   ¶ 103.
    212   ¶¶ 88, 95-98
    213   ¶¶ 69-70.


                                   - 44 -
 010876-11/1416593 V1
Case 2:19-cv-20543-KM-ESK Document 68 Filed 01/07/21 Page 52 of 64 PageID: 4947



 responsibilities at massive grow operations in B.C., echo FE1

 and confirm that low-quality cannabis was overproduced in poor-

 quality facilities and that visits by defendant Linton and

 others executives confirmed defendants’ knowledge of same. 214

          FE3 also stated that Alan Cooke, Canopy’s VP of Canada

 Operations, admitted that the facilities were not producing

 “bud”-grade cannabis, describing that Canopy’s regional general

 manager said on multiple occasions that the cannabis was only

 going to be suitable for extraction. 215 Like FE1, FE3 learned

 these facts through performing his daily responsibilities at

 Canopy. FE5, who worked closely with defendant Kovacevic,

 confirms that oversupply of poor-quality cannabis led defendants

 to flood the market with oils and gelcaps, with no data to

 support the idea that supply was scaled to meet consumer

 demand. 216 And FE6, responsible for marketing at Canopy (one step

 removed from the Chief Marketing Officer), also confirms the

 undisclosed reason for oversupply of extract products absent any

 data supporting it, and that by February of 2019, at the latest,

 his boss informed him that defendant Kovacevic internally

 admitted the same. 217


    214   ¶¶ 71-76.
    215   ¶ 78.
    216   ¶¶ 101-102.
      ¶¶ 104-106. Defendants denigrate these employees as “low
    217

 and mid-level” and ask the court to “ignore[]” them as


                                   - 45 -
 010876-11/1416593 V1
Case 2:19-cv-20543-KM-ESK Document 68 Filed 01/07/21 Page 53 of 64 PageID: 4948



          Relying on inapposite cases, defendants paint with a broad

 brush and dismiss the statements of all six former employees as

 “unsupported personal conclusions.” 218 But FE1, no “low-level

 employee,” directly observed a massive cannabis and gelcap

 stockpile, directly observed undisclosed, material impairments

 to quality cannabis production, and directly participated in

 weekly meetings with defendant Kovacevic where oversupply and

 poor facility conditions were discussed. It is not “unclear” how

 FE1 learned these facts——he learned them directly from

 Kovacevic. 219 And FE6 was directly told by the Chief Marketing

 Officer that defendant Kovacevic in early 2019 informed him the


 “irrelevant.” MTD at 39 (quoting Nat’l Junior Baseball League v.
 PharmaNet Dev. Grp. Inc., 720 F. Supp. 2d 517 (D.N.J. 2010)).
 The nearly ten pages of briefing defendants dedicate to
 discrediting their own employees——even before further
 disparagement in their attack on scienter——speaks volumes. MTD
 at 39-48. “Courts,” however, “will not disregard a confidential
 witness’ allegations simply because he or she was a low-level
 employee. In re Advance Auto Parts, Inc. Sec. Litig., 2020 WL
 599543, at *3 (D. Del. Feb. 7, 2020). This is because “[w]here
 the complaint adequately describe[s] the duration of each CW’s
 employment, the time period during which the CWs acquired the
 relevant information, and how each CW had access to such
 information, that information will be credited.” Id. (quoting
 Avaya, 564 F.3d at 263) (emphasis added).
      MTD at 41. Unlike plaintiffs in In re Intelligroup Sec.
    218

 Litig., 527 F. Supp. 2d 262 (D.N.J. 2007), plaintiffs here rely
 on FEs who present facts and direct knowledge not “personal
 opinions,” id. at 360, and, unlike that case, plaintiffs do not
 rely on vague statements about defendants being, e.g., “very
 autocratic” or “over [their] head[s]” or “playing fast and
 loose.” Id. at 360-363.
      MTD at 42 (quoting In re Cancer Genetics, Inc. Sec. Litig.,
    219

 2020 WL 3276740, at *5 (D.N.J. Feb. 26, 2020)).


                                   - 46 -
 010876-11/1416593 V1
Case 2:19-cv-20543-KM-ESK Document 68 Filed 01/07/21 Page 54 of 64 PageID: 4949



 company was aware of oversupply of oils and gelcaps. So too FE3

 and FE4 directly observed conditions at two massive, poor-

 quality grow facilities as part of their responsibilities,

 directly witnessed defendants’ visits to same, and directly

 learned——as did FE5 from defendant Kovacevic——that excessive oil

 and gelcaps were produced because these facilities could only

 produce poor-quality cannabis. 220 The former employees are

 adequately described, and their statements support plaintiffs’

 falsity allegations.

 C.         Plaintiffs’ allegations, supported by statements from
            former employees, give rise to a strong inference of
            scienter.

            Plaintiffs allege facts sufficient to create a “strong

 inference” of scienter that is “at least as likely as any

 plausible opposing inference.” 221 Scienter is a “mental state

 embracing intent to deceive, manipulate, or defraud, and

 requires a knowing or reckless mind,” 222 that can “be


      Defendants are mistaken. Plaintiffs, of course, do allege
      220

 that Canopy’s so-called “operational issues” resulted in
 overproduction of poor-quality cannabis and then, by necessity,
 excessive oil and gelcaps. MTD at 43 (“[n]or do Plaintiffs
 allege the...impact of any operational glitches”). And because
 defendants affirmatively misrepresented that actual demand
 justified inflated supply, it could not omit the actual reason
 for Canopy’s oversupply. Contrary to defendants’ argument, MTD
 at 44-45, disclosure that some extract products would be
 produced at those facilities does not disclose the reason for
 wildly excessive production of them.
      221   Tellabs, 551 U.S. at 308, 328.
      222   Avaya, 564 F.3d at 252.


                                      - 47 -
 010876-11/1416593 V1
Case 2:19-cv-20543-KM-ESK Document 68 Filed 01/07/21 Page 55 of 64 PageID: 4950



 demonstrated by pleading an extreme departure from the standards

 of ordinary care.” 223

          The Supreme Court has cautioned that “[t]he inference that

 the defendant acted with scienter need not be irrefutable, i.e.,

 of the ‘smoking-gun’ genre, or even the ‘most plausible of

 competing inferences’.” 224 The scienter inference simply must be

 as plausible as any competing inference. The allegations here,

 supported by the statements of former employees, suffice.

          Per Avaya, “federal courts certainly need not close their

 eyes to circumstances that are probative of scienter viewed with

 a practical and common-sense perspective.” 225 At the pleading

 stage “the case may be a circumstantial one,” so long as the

 allegations sufficiently raise the inference of scienter, as

 they do here. 226 The scienter inference “may be established...by




      Fan v. StoneMor Partners LP, 927 F.3d 710, 718 (3d Cir.
    223

 2019) (internal quotation and citation omitted).
    224   Tellabs, 551 U.S. at 324.
    225   564 F.3d at 272-73.
      China Zenix Auto, 2020 WL 3169506, at *8. Contrary to
    226

 defendants’ argument, Plaintiffs “have not relied upon group
 pleading in alleging” false and misleading statements challenged
 here, instead such statements are “attributed to specific
 [d]efendants, whether they are SOX certifications or on earnings
 calls” or otherwise. In re Toronto-Dominion Bank Secs. Litig.,
 2018 WL 6381882, at *14 (D.N.J. Dec. 6, 2018) (denying motion to
 dismiss).


                                   - 48 -
 010876-11/1416593 V1
Case 2:19-cv-20543-KM-ESK Document 68 Filed 01/07/21 Page 56 of 64 PageID: 4951



 alleging facts...that constitute strong circumstantial evidence

 of conscious misbehavior or recklessness.” 227

          1.   Plaintiffs sufficiently allege a strong inference of
               defendants’ conscious misbehavior or recklessness.

          Plaintiffs adequately allege that defendants made an

 “extreme departure from the standards of ordinary care.” 228

 Defendants touted massive consumer demand while knowingly or

 recklessly disregarding that the demand did not exist, a fact

 “either known to the defendant[s] or [ ] so obvious that the

 actor[s] must have been aware of it.” 229

          Plaintiffs allege that defendants toured facilities, saw

 and commented on the poor-quality cannabis grown there, relied

 upon internal inventory software that tracked every cannabis

 plant, produced oils and gelcaps out of necessity, had “no data”

 to support their inventory levels, and knew they were not

 scaling their inventory to meet market demand. These allegations

 are “sufficient circumstantial evidence to suggest” that

 defendants’ misleading statements were “at a minimum, recklessly


      In re Burlington Coat Factory Sec. Litig., 114 F.3d 1410,
    227

 1418 (3d Cir. 1997) (citation and internal quotation omitted).
 Plaintiffs need not, and do not, plead motive. Id.
    228   Avaya, 564 F.3d at 267 n.42 (internal citation omitted).
      Id. Defendants’ reliance upon the decision in Roofer’s is
    229

 misplaced. MTD at 54 n.38 (quoting Roofer’s Pension Fund, 2018
 WL 3601229, at *20). The matter referenced as “probative” by the
 court there concerned a long-standing royalty revenue accounting
 classification question——a far cry from the inventory and
 impairment questions at issue here.


                                   - 49 -
 010876-11/1416593 V1
Case 2:19-cv-20543-KM-ESK Document 68 Filed 01/07/21 Page 57 of 64 PageID: 4952



 made” and thereby “recklessly disregard[ed] the risk of

 misleading the public” regarding demand for its products, the

 reason(s) for excessive supply and facilities, and the related

 valuations of its inventory and recognition of revenue. 230

          Defendants’ arguments are unpersuasive and misstate the

 allegations. First, defendants did not “openly and often

 discuss[]” publicly the oversupply of poor-quality cannabis at

 its facilities; they did so privately. 231 That a few people

 opined on the quality of some plants defendant Kovacevic

 photographed prior to the Class Period and called “super

 healthy” hardly means that “[d]efendants public[ly] discussed

 and acknowledged the...matter” of oversupply of cannabis and

 poor-quality cannabis in particular. 232 Second, unlike in

 PharmaNet, where “not one witness claims to have met, emailed

 with, spoken to, or otherwise heard or read anything by”

 individual defendants, 233 several FEs here met with, spoke with,



      In re Celgene Corp. Sec. Litig., 2019 WL 6909463, at *63
    230

 (D.N.J. Dec. 19, 2019) (finding named defendant “at best,
 recklessly disregard[ed] the risk of misleading the public” as
 to company’s “ability to meet [] sales projections”).
    231   MTD at 50 (misrepresenting SAC ¶ 78).
      MTD at 51 (quoting Plumbers & Pipefitters Loc. Union 719
    232

 Pension Fund v. Zimmer Holdings, Inc., 2011 WL 338865, at *26
 (S.D. Ind. Jan. 28, 2011)). ¶ 89. Defendants obviously did not
 intend for those photographs to “disclose” the true conditions
 at the facilities, which is why they called them “super
 healthy.” Id.
    233   MTD at 51 (quoting PharmaNet, 720 F. Supp. 2d at 555).


                                   - 50 -
 010876-11/1416593 V1
Case 2:19-cv-20543-KM-ESK Document 68 Filed 01/07/21 Page 58 of 64 PageID: 4953



 and heard statements from individual defendants regarding

 oversupply of cannabis products. 234 The law does not require that

 a confidential witness speak directly with a defendant for her

 allegations to be accepted as true. 235 It suffices that the FEs

 were in a position to know the information alleged.

          Last, defendants mistakenly argue that plaintiffs merely

 allege the individual defendants’ scienter based upon their

 respective titles at Canopy. 236 Though “sometimes a Defendant’s

 position...strongly supports a finding of sufficient scienter

 allegations,” 237 here the allegations attribute specific false

 and misleading statements to each of the individual defendants,




      Kid Brands is not to the contrary. MTD at 53. There a “CEO
    234

 visited a subsidiary’s premises to meet with its President,”
 Rahman v. Kid Brands, Inc., 736 F.3d 237, 245 (3d Cir. 2013),
 whereas here identified defendants and other executives visited
 grow facilities and discussed the very issues central to the
 allegations.
      See Nguyen v. New Link Genetics Corp., 297 F. Supp. 3d 472,
    235

 484 (S.D.N.Y. 2018) (“While a confidential witness’s direct
 contact with the individual defendants makes it more likely that
 the witness’s observations about the alleged misstatements are
 truthful and credible, a plaintiff is not required to allege
 specific contact.”); see also Plumbers & Pipefitters Nat’l
 Pension Fund v. Orthofix Int’l N.V., 89 F. Supp. 3d 602, 615–16
 (S.D.N.Y. 2015) (holding “there is no baseline requirement of
 such [direct] contact in order to allege” scienter).
    236   MTD at 53-54.
      In re Galena Biopharma, Inc. Sec. Litig., 2019 WL 5957859,
    237

 at *18 (D.N.J. Nov. 12, 2019).


                                   - 51 -
 010876-11/1416593 V1
Case 2:19-cv-20543-KM-ESK Document 68 Filed 01/07/21 Page 59 of 64 PageID: 4954



 all in furtherance of the concealment of Canopy’s undisclosed

 oversupply and overcapacity. 238

          Plaintiffs’ allegations also satisfy the “core operations”

 test because defendants are alleged to have made misstatements

 concerning “core matters” of central importance to the

 company. 239 The decision in Kid Brands is not to the contrary.

 The allegations in Kid Brands addressed a mere $10 million in

 anticipated liabilities over a five-year period for a company

 with “hundreds of millions of dollars in annual net sales.” 240 It

 is indisputable that Canopy’s core operation and the individual

 defendants’ core responsibilities concerned the sale, inventory,

 and production of cannabis products. The oversupply and

 overcapacity at Canopy was a “core matter” of existential

 concern for defendants. The allegations here are closer to the

 facts in Avaya, where, just as here, the company CEO and CFO

 were similarly questioned by analysts on the very practices at

 the core of the company’s operation. 241




      E.g., defendants Linton (¶ 116); Zekulin (¶¶ 192, 207, 262
    238

 278); Lee (¶¶ 266, 275, 295); Saunders (¶¶ 114, 164, 211); Klein
 (¶¶ 292-293); Kovacevic (¶¶ 191, 237).
    239   Avaya, 564 F.3d at 263 (internal citation omitted).
    240   736 F.3d at 247.
      Avaya, 564 F.3d at 268. Further Canopy’s “knowledge is
    241

 imputed through principles of respondeat superior.” China Zenix
 Auto, 2020 WL 3169506, at *9.


                                   - 52 -
 010876-11/1416593 V1
Case 2:19-cv-20543-KM-ESK Document 68 Filed 01/07/21 Page 60 of 64 PageID: 4955



          2.   Competing inferences excusing defendants’ conduct are
               less compelling——and certainly not more compelling——
               than the strong inference of scienter.

          Tellabs asks “[h]ow likely is it that one conclusion, as

 compared to others, follows from the underlying facts?” 242 Put

 different, “[w]hen the allegations are accepted as true and

 taken collectively, would a reasonable person deem the inference

 of scienter at least as strong as any opposing inference?” 243

          Here, plaintiffs’ allegations “raise a strong inference

 that Defendants acted, at the very least, recklessly in choosing

 to disclose incomplete and misleading information

 regarding...” 244 its costly overbuild of cannabis supply and

 production capacity, absent any basis in consumer demand——the

 purported ground for the buildup. Belated and costly disclosures

 regarding its oversupply, together with statements by former

 Canopy employees, create a compelling inference of scienter.

 Defendants’ claim that they “honestly believed” that demand

 would meet supply (across the many months they knew it had not)

 is no more plausible or reasonable an inference. 245 Here it is

 less reasonable than the inference of scienter.


    242   551 U.S. at 323.
      Id. at 326; China Zenix Auto, 2020 WL 3169506, at *9 (“the
    243

 test is “whether the allegations as a whole support a strong
 inference of scienter”.)
      Setzer v. Omega Healthcare Investors, Inc., 2020 WL
    244

 4431902, at *8 (2d Cir. Aug. 3, 2020).
    245   MTD at 55.


                                   - 53 -
 010876-11/1416593 V1
Case 2:19-cv-20543-KM-ESK Document 68 Filed 01/07/21 Page 61 of 64 PageID: 4956



            Of course, “Plaintiff’s guilty inference need not be the

 most likely one, or even more likely than not,”——but “need only

 be at least as likely as the competing inferences.” 246 The

 allegations raise the inference of scienter with a degree of

 likelihood at least equal to the inferences defendants offer. 247

 D.         Plaintiffs sufficiently plead claims under Section 20(a).

            Plaintiffs sufficiently allege claims against the

 individual defendants under Section 20(a) of the Exchange Act.

 Because “liability under Section 20(a) is derivative of an

 underlying violation of Section 10(b),” and because plaintiffs

 sufficiently allege claims under Section 10(b), these claims

 should not be dismissed. 248 Plaintiffs plead defendants’

 “culpable participation” in the fraud, identify misstatements by

 them, and “adequately allege[] that the individual defendants




      246   China Zenix Auto, 2020 WL 3169506, at *10.
      And though “[d]efendants also dispute many of the
      247

 allegations” in the SAC in an effort to undermine scienter (and
 falsity)——particularly in challenging statements by its former
 employees——“at the motion to dismiss stage, the Court is obliged
 to accept all factual allegations in the complaints as true.”
 Curran v. Freshpet, Inc., 2018 WL 394878, at *6 (D.N.J. Jan. 12,
 2018) (denying motion to dismiss section 10(b) claims).
      248   Avaya, 564 F.3d at 252.


                                      - 54 -
 010876-11/1416593 V1
Case 2:19-cv-20543-KM-ESK Document 68 Filed 01/07/21 Page 62 of 64 PageID: 4957



 were controlling persons.” 249 Accordingly, plaintiffs’ Section

 20(a) claims should survive challenge. 250

                                    CONCLUSION

          For the reasons argued, defendants’ motion should be

 denied. If granted, plaintiffs request leave to amend, as

 contemplated by Fed. R. Civ. P. 15(a)(2), following the Court’s

 first consideration of plaintiffs’ allegations. 251

 Dated: January 7, 2021             Respectfully submitted,

                                    HAGENS BERMAN SOBOL SHAPIRO LLP

                                    By: /s/ Steve W. Berman
                                       Steve W. Berman
                                    Shayne C. Stevenson
                                    1301 Second Avenue, Suite 2000
                                    Seattle, WA 98101
                                    Tel: (206) 623-7292
                                    Fax: (206) 623-0594
                                    Email: steve@hbsslaw.com
                                    shaynes@hbsslaw.com

                                    and

                                    Reed R. Kathrein
                                    Lucas E. Gilmore
                                    715 Hearst Avenue, Suite 202
                                    Berkeley, CA 94710
                                    Tel: (510) 725-3000
                                    Fax: (510) 725-3001
                                    Email: reed@hbsslaw.com
                                    lucasg@hbsslaw.com


      In re Dr. Reddy’s Lab. Ltd. Sec. Litig., 2019 WL 1299673,
    249

 at *19 (D.N.J. Mar. 21, 2019) (internal citation omitted).
      Belmont v. MB Inv. Partners, Inc., 708 F.3d 470, 484 (3d
    250

 Cir. 2013).
      In re Campbell Soup Co. Secs. Litig., 2020 WL 7022655, at
    251

 *12 (D.N.J. Nov. 30, 2020).


                                   - 55 -
 010876-11/1416593 V1
Case 2:19-cv-20543-KM-ESK Document 68 Filed 01/07/21 Page 63 of 64 PageID: 4958



                                    THE ROSEN LAW FIRM, P.A.

                                    By: /s/ Laurence M. Rosen
                                       Laurence M. Rosen, Esq.
                                    One Gateway Center, Suite 2600
                                    Newark, NJ 07102
                                    Tel: (973) 313-1887
                                    Fax: (973) 833-0399
                                    Email: lrosen@rosenlegal.com

                                    and

                                    Jacob A. Goldberg
                                    Gonen Haklay
                                    101 Greenwood Avenue, Suite 440
                                    Dresher, PA 19046
                                    Tel: (215) 600-2817
                                    Fax: (973) 833-0399
                                    Email: jgoldberg@rosenlegal.com
                                    ghaklay@rosenlegal.com

                                    POMERANTZ LLP

                                    By: /s/ Brian Calandra
                                         Brian Calandra
                                    Jeremy Lieberman
                                    600 Third Avenue, 20th Floor
                                    New York, New York 10016
                                    Tel: (212) 661-1100
                                    Fax: (212) 661-8665
                                    Email: jalieberman@pomlaw.com
                                    bcalandra@pomlaw.com

                                    and

                                    Patrick V. Dahlstrom
                                    10 South La Salle Street, Suite
                                    3505
                                    Chicago, Illinois 60603
                                    Tel: (312) 377-1181
                                    Fax: (312) 377-1184
                                    Email: pdahlstrom@pomlaw.com

                                    Co-Lead Counsel for Lead
                                    Plaintiffs and the Class




                                   - 56 -
 010876-11/1416593 V1
Case 2:19-cv-20543-KM-ESK Document 68 Filed 01/07/21 Page 64 of 64 PageID: 4959



                          CERTIFICATE OF SERVICE

        I hereby certify that on January 7, 2021, I electronically

 filed the foregoing Memorandum of Law in Opposition to

 Defendants’ Motion to Dismiss the Second Amended Complaint with

 the Clerk of Court using the CM/ECF system, which will send

 notification of such to all CM/ECF participants.

                                               /s/ Laurence M. Rosen
                                        Laurence M. Rosen, Esq.




                                   - 57 -
 010876-11/1416593 V1
